                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMES FARRINGTON,                  )
                                   )
                Plaintiff,         )
                                   )
     v.                            )       1:18CV240
                                   )
WESTROCK, et al.,                  )
                                   )
                Defendants.        )


          MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on Plaintiff’s Application

for Leave to Proceed In Forma Pauperis (Docket Entry 1) (the

“Application”), filed in conjunction with his pro se Complaint

(Docket Entry 2).   At a hearing on the Application, the Court (per

the undersigned United States Magistrate Judge) informed Plaintiff

that it would defer action on the Application pending the filing on

or before May 10, 2018, of an Amended Complaint that addressed

issues discussed at the hearing and included a copy of Plaintiff’s

Equal Employment Opportunity Commission (the “EEOC”) charge and

right-to-sue letter.     (See Docket Entry dated Apr. 10, 2018.)   In

response to a voice mail message from Plaintiff on May 9, 2018, the

Clerk’s Office notified him that he must file a written motion to

request any extension of deadlines.      (See Docket Entry dated May

11, 2018.)   Nevertheless, Plaintiff has filed neither an Amended

Complaint nor an extension motion.     (See Docket Entries dated Apr.

10, 2018, to present.)    For reasons set forth below, the Court will
grant Plaintiff’s request to proceed as a pauper for the limited

purpose of recommending dismissal of this action, under 28 U.S.C.

§ 1915(e)(2)(B)(ii), for failure to state a claim.

                         LEGAL BACKGROUND

     “The federal in forma pauperis [‘IFP’] statute, first enacted

in 1892 [and now codified at 28 U.S.C. § 1915], is intended to

guarantee that no citizen shall be denied access to the courts

‘solely because his poverty makes it impossible for him to pay or

secure the costs.’”   Nasim v. Warden, Md. House of Corr., 64 F.3d

951, 953 (4th Cir. 1995) (en banc) (quoting Adkins v. E.I. DuPont

de Nemours & Co., 335 U.S. 331, 342 (1948)).      “Dispensing with

filing fees, however, [is] not without its problems.        Parties

proceeding under the statute d[o] not face the same financial

constraints as ordinary litigants.   In particular, litigants suing

[IFP] d[o] not need to balance the prospects of successfully

obtaining relief against the administrative costs of bringing

suit.”   Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th

Cir. 2004).

     To address this concern, the IFP statute provides, in relevant

part, that “the court shall dismiss the case at any time if the

court determines that the action or appeal fails to state a claim

on which relief may be granted.”     28 U.S.C. § 1915(e)(2)(B)(ii).

A complaint falls short when it does not “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that


                                 2
is plausible on its face.’”        Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (emphasis added) (internal citations omitted) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).             This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”    Id.   In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.             Threadbare recitals of the

elements of    a   cause   of   action, supported     by    mere   conclusory

statements, do not suffice.”        Id.1    The Court may also anticipate

affirmative    defenses    that   clearly   appear   on    the face   of   the

complaint.    Nasim, 64 F.3d at 955.

                                  DISCUSSION

     Plaintiff’s Complaint names Westrock, Craig Smith, Barbara

Harrington, Pam Taylor, and Nicole Shaffer as Defendants.                  (See

Docket Entry 2 at 1-2.)            It asserts     that Plaintiff suffered



     1
       Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal
citations and quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                      3
workplace harassment because of his race, gender/sex, and religion

in   violation      of   Title   VII   of   the    Civil   Rights    Act   of   1964,

42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”).                (See Docket Entry 2

at 3.)      The Complaint also alleges termination of employment and

retaliation under Title VII.           (Id.)       As factual matter supporting

these allegations, the Complaint offers only the following:

      1) Plaintiff was “refused [a] day off to preach, while another

employee was giv[e]n [a day off] for a picnic” (id.);2 and

      2) Plaintiff was “put down because [he is] white, while

[another] employee [was] allowed from 03/17-10/17 to have [a]

Chocolate Mama sticker on [Plaintiff and the employee’s] desk.”

(id.)

          According to the Complaint, Plaintiff filed a charge with the

EEOC on December 17, 2018, and, thereafter, the EEOC sent Plaintiff

a notice-of-right-to-sue letter, which Plaintiff received on January

9, 2018. (See id. at 5.) As indicated above, because Plaintiff did

not attach a copy of either the charge or the right-to-sue letter

to his Complaint, the Court gave Plaintiff the opportunity to

provide     those    documents    along     with    an   Amended    Complaint    that

provided further factual matter regarding his claims.                      However,

Plaintiff failed to file an Amended Complaint or otherwise submit

the EEOC materials for the Court’s review.                  (See Docket Entries



      2
       For legibility reasons, this opinion omits all-cap font in
all quotations of Plaintiff’s materials.

                                            4
dated Apr. 10, 2018, to present.)        This failure dooms Plaintiff’s

suit for at least two reasons.

      First, a plaintiff must exhaust his administrative remedies by

bringing a charge with the EEOC before filing suit under Title VII.

Smith v. First Union Nat. Bank, 202 F.3d 234, 247 (4th Cir. 2000).

Moreover, the plaintiff must do so “within one hundred and eighty

days after the alleged unlawful practice occurred.”           42 U.S.C. §

2000e-5(e)(1).    “A plaintiff’s EEOC charge defines the scope of

h[is] subsequent right to institute a civil suit.”         Smith, 202 F.3d

at 247 (quoting Evans v. Technologies Applications and Serv. Co.,

80 F.3d 954, 962–63 (4th Cir. 1996)).       Without the EEOC charge or,

at least more detailed information about its contents within his

pleading, he has not shown that the claims in the Complaint are

“reasonably related to [his] EEOC charge.”      Smith, 202 F.3d at 247-

48.   Under these circumstances, Plaintiff’s claims fail for failure

to exhaust administrative remedies.

      Second,   even   assuming   that   Plaintiff   had   exhausted   his

administrative remedies as to the claims he has set forth, his

Complaint would still fail as a matter of law.       To begin, Title VII

provides a cause of action against only employers, not supervisors

or fellow employees.    See Lissau v. Southern Food Serv., Inc., 159

F.3d 177, 181 (4th Cir. 1998); Birbeck v. Marvel Lighting Corp., 30

F.3d 507, 510-11 (4th Cir. 1994).         For this reason, Plaintiff’s

claims cannot proceed against Defendants Smith, Harrington, Taylor,


                                    5
and Shaffer.     Next, Plaintiff’s Complaint contains no factual

allegations to support his claim that his employer discriminated

against him because of his race, sex, or religion.         (See Docket

Entry 2 at 4.)   In this regard, “Title VII. . . does not set forth

a ‘general civility code for the American workplace.’”          Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (quoting

Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998)).

To   the   contrary,   Title   VII   requires   an   employee    claiming

discrimination to show that an adverse employment action occurred

“because of” the employee’s race, sex, or religion.        42 U.S.C. §

2000e-2(a)(1); see also Hill v. Lockheed Martin Logistics Mgmt.,

Inc., 354 F.3d 277, 286 (4th Cir. 2004) (explaining that, under

Title VII, “an individual alleging disparate treatment based upon

a protected trait must produce sufficient evidence upon which one

could find that ‘the protected trait . . . actually motivated the

employer’s decision’” (quoting Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 141 (2000))).

     Here, the Complaint offers no facts showing that Plaintiff

suffered mistreatment because of his race, sex, or religion. First,

the Complaint simply lacks any factual allegations concerning race

aside from its conclusory assertions that Plaintiff was “put down

because [he is] white” and that another employee “[was] allowed

. . . to have [a] Chocolate Mama sticker on [his/their] desk.”

(Docket Entry 2 at 4.)   Plaintiff provided no details regarding the


                                     6
alleged put downs or circumstances surrounding the sticker (see

id.),   thereby    preventing    a    finding   that     his   race    “actually

motivated” any employment decision or that Plaintiff suffered

actionable harassment based on race. Moreover, even if a supervisor

of a different race made the unspecified “put down,” the mere

allegation that a supervisor of one race treated an employee of a

different   race    rudely    does   not   present   a     plausible    claim   of

discrimination.     See, e.g., Hawkins v. Pepsico, Inc., 203 F.3d 274,

282 (4th Cir. 2000) (noting that the “[l]aw does not blindly ascribe

to race all personal conflicts between individuals of different

races”).    Further,     to   the    extent   that   the    Complaint    alleges

employment discrimination based on “sex,” it does so only by

checking the box for sex discrimination without providing any

factual allegations that would support an inference that Plaintiff

suffered adverse employment action based on his sex (i.e., because

he is male).      (See Docket Entry 2 at 4.)

     As to religion, the “burdens placed on the employee mirror

those . . . based on race or sex,” in that the “employee must

demonstrate that the employer treated h[im] differently than other

employees because of h[is] religious beliefs.”               Chalmers v. Tulon

Co. of Richmond, 101 F.3d 1012, 1017 (4th Cir. 1996) (emphasis

added). The Complaint describes Plaintiff’s religion as “preacher”

and bases its religious discrimination claim on the allegation that

he was “refused a day off to preach, while another employee was



                                       7
given [a day off] for a picnic.”              (Docket Entry 2 at 4.)              Without

any further factual development, such a conclusory allegation cannot

plausibly establish religious-based discrimination.                       See generally

Iqbal, 556 U.S. at 678.

       As a final matter, Plaintiff’s Complaint lacks any factual

allegations to support either a wrongful termination claim or a

retaliation claim.     In particular, the Complaint does not show that

Plaintiff’s employer fired him due to a protected trait.                          Instead,

the   Complaint   specifies       only    a     date    range       for    the    alleged

discriminatory acts, “2014-Aug - Thru Retaliation 10/2017,” and

elsewhere   checks    the   box    for    “Termination         of    my    employment.”

(Docket Entry 2 at 4.)       Similarly, the Complaint fails to state a

retaliation   claim    under      Title       VII,   because    it        lacks   factual

allegations sufficient to warrant an                   inference that Plaintiff

suffered a materially adverse action resulting from any protected

activity, such as filing a charge with the EEOC or reporting

perceived discrimination to his employer.               See Causey v. Balog, 162

F.3d 795, 803 (4th Cir. 1998).           The Complaint does not identify any

protected activities under Title VII in which Plaintiff engaged

before his employment ended (see Docket Entry 2 at 4), thereby

precluding any Title VII retaliation claim.                     Put simply, merely

invoking the term “retaliation” does not suffice to state a claim

under Title VII.      See, e.g., Iqbal, 556 U.S. at 678 (“[T]he tenet




                                          8
that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions.”).

     In sum, Plaintiff’s Complaint fails as a matter of law.

                              CONCLUSION

     Plaintiff   has not shown that he exhausted administrative

remedies and his Complaint fails to state a claim.

     IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE

LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that this action be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).


                                 /s/ L. Patrick Auld
                                     L. Patrick Auld
                              United States Magistrate Judge

November 7, 2018




                                  9
